421 So. 2d 1298 (1982)
SECURITY ENGINEERS, INC.
v.
Linda J. ANDERSON and Department of Industrial Relations.
Civ. 3349.
Court of Civil Appeals of Alabama.
November 3, 1982.
Alexander W. Jones, Jr. of Pritchard, McCall, Jones, Spencer & O'Kelley, Birmingham, for appellant.
George Cocoris, Gen. Counsel, and Frank D. Marsh, Asst. Gen. Counsel, Dept. of Indus. Relations, Montgomery, for appellees.
WRIGHT, Presiding Judge.
This is an unemployment compensation case.
The claimant, Linda J. Anderson, was discharged on April 5, 1981, by her employer, Security Engineers, Inc. (Security), for alleged misconduct and on April 7, 1981, the claimant applied for unemployment compensation. After she was denied compensation, she appealed with the Appeals Referee who reversed the Examiner's Determination. Security appealed this decision to the Alabama State Board of Appeals, which affirmed the Appeals Referee. Security elected to appeal the decision to the Walker County Circuit Court as provided by § 25-4-95, Code of Alabama 1975.
Between the time of the claim and the appeal by Security, Mrs. Anderson moved from where she resided at the time of the claim to Tuscaloosa County, where she now resides. However, during the time period in which to take appeal to the circuit court, it is uncontested that she resided in Tuscaloosa.
The requirements of § 25-4-95 are jurisdictional and failure to file in the proper county requires dismissal. Cruce v. DeMarco Concrete and Block Co., 380 So. 2d 900 (Ala.Civ.App.1980); Director of the State of Alabama Department of Industrial Relations v. Nolin, 374 So. 2d 903 (Ala.Civ.App. 1979); Quick v. U-Totem of Alabama, 365 So. 2d 1245 (Ala.Civ.App.1979). Here, Security *1299 did not file in the county in which Mrs. Anderson resides as required by § 25-4-95, and the case was correctly dismissed. We find no error in the circuit court's dismissal. We also dismiss.
APPEAL DISMISSED.
BRADLEY, J., concurs.
HOLMES, J., concurs in the result.